AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     Page I of I



                                             UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                   (For Offenses Committed On or After November I, 1987)
                                               V.

                        Victor Madrigal-Matias                                                     Case Number: 19mj 11096

                                                                                                   Daniel Casillas
                                                                                                   Defendant's Attorney


REGISTRATION NO. 90930298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint        _ _ __.c...__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                              Nature of Offense                                                                      Count Number(s)
8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                                             1
 •    The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      •       TIME SERVED                                      )CJ          \5
                                                                                               f' _ _ _ _ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesday, Octob~rlb 2019
                                                                                           Date of Imposition of Sentence

             h\r{\
              . . \ tf                                                    ~ffD
Rece1.ved           \J'.\
                    '
                        ,\j   :v . • . ........,_
                                         1           1
              DUSM
                                                                                               ONORABLE RUTH B~UDEZ MONTENEGRO
                                                            OCT 2 2 2019                        ITED STATES MAGISTRATE JUDGE
                                                    Ci.l ''"' ,., JSii-i:CTCOURT
                                           so1s:r- 'Y>.
                                                      1
                                                                           ·o
                                                              [l1';rr..:i,~lOf'f' CALIFORNIA
     '  ffi    , ,,,                                                 '{    tr-'" OE:PLJTY
C1erk SO ice Copy-··---·-··-···                                                          «Case_Office»:«Case_Yearn-«Case_Type»-«Case_No_»
